DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I from List 1, Species i from List 2, and Species B from List 3 (claims 1-8, 12-16, 18, and 20) in the reply filed on 2/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-11, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2022.
Claims 1-8, 12-16, 18, and 20 are currently pending.

Claim Objections
Claims 13, 15-16, and 18 are objected to because of the following informalities:  
In claim 13 line 3, “foot acceptor unit” should be changed to --foot acceptor--.
In claim 15 line 3, “on handle” should be changed to --one handle--.
In claim 16 line 7, “second handle member” should be changed to --second handle member assembly--.
In claim 16 line 14, “a user” should be changed to --the user--.
In claim 16 line 15, “the second handle member of” should be changed to --a second handle member of--.
In claim 18 line 1, “where” should be changed to --wherein--.
In claim 18 line 3, “a first foot acceptor” should be changed to --the first foot block--.
In claim 18 line 4, “the first foot acceptor” should be changed to --the first foot block--.

In claim 18 line 6, “the second foot acceptor” should be changed to --the second foot block--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the user" in 11.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the user” should be changed to --a user-- to correct this issue.
Claim 16 recites the limitation "the first handle member" in 13.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the first handle member” should be changed to --a first handle member-- to correct this issue.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 12, 16, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 8,137,250 (Caban).
Regarding claim 1, Caban discloses a machine for performing core exercises (abstract, FIGS. 1-9), comprising: 
at least one track 18,20 (FIG. 1); 
at least one bar 14,16 engaged with the at least one track 18,20 (FIG. 1); 
at least one handle bar assembly 46,46 (FIGS. 1 and 6); and 
at least one foot block 28,28 engaged with the at least one bar 14,16 (FIG. 8).
Regarding claim 2, Caban teaches the machine of claim 1, and further discloses wherein the at least one track comprises; a front track 18 (FIG. 1); and a rear track 20 spaced longitudinally rearwardly from the front track and aligned substantially parallel to the front track (FIG. 1).
Regarding claim 3, Caban teaches the machine of claim 2, and further discloses wherein the at least one bar comprises: a first bar 14 operably engaged with the front track 18 and the rear track 20 (FIG. 1); and a second bar 16 operably engaged with the front track 18 and the 
Regarding claim 4, Caban teaches the machine of claim 3, and further discloses wherein the at least one handle bar assembly comprises: a first handle bar assembly 46 operably engaged with the first bar 14 proximate a first end of the first bar (FIGS. 1, 4, and 6); and a second handle bar assembly 46 operably engaged with the second bar 16 proximate a first end of the second bar (FIGS. 1, 4, and 6).
Regarding claim 5, Caban teaches the machine of claim 4, and further discloses a first handle member 56 provided on the first handle bar assembly 46 (FIGS. 1, 4, and 6); and a second handle member 56 provided on the second handle bar assembly 46 (FIGS. 1, 4, and 6); wherein the first handle member 56 is located at a first height relative to the first bar 14 (FIGS. 1, 4, and 6); and the second handle member 56 is located at a second height relative to the second bar 16 (FIGS. 1, 4, and 6); and wherein one or both of the first height and the second height is selectively adjustable (post 48 of each arm support 46 is telescopic and has an adjustable height - Col 3:2-3, FIGS. 1 and 6).
Regarding claim 6, Caban teaches the machine of claim 4, and further discloses wherein the first bar 14 includes a first end and a second end (FIG. 1); and the second bar 16 includes a first end and a second end (FIG. 1); and wherein the exercise machine further comprises: a first distance of the first foot block 28 from the second end of the first bar (FIG. 8); and a second distance of the second foot block 28 from the second end of the second bar (FIG. 8); and wherein one or both of the first distance and the second distance is selectively adjustable (the slides 28 are adjustable in distance along respective lateral members 14,16 via sliding toward or away from the second end members 20 - Col 2:27-32, FIGS. 1 and 8).
Regarding claim 7, Caban teaches the machine of claim 4, and further discloses wherein the at least one foot block comprises: a first foot block 28 operably engaged with the first bar 14 a distance longitudinally rearward from the first handle bar assembly 46 (FIGS. 1 and 6); and a 
Regarding claim 12, Caban discloses a machine for performing core exercises (abstract, FIGS. 1-9), comprising: 
at least one track 18,20 (FIG. 1); 
at least one bar 14,16 engaged with the at least one track 18,20 (FIG. 1); 
at least one handle bar assembly 46,46 (FIGS. 1 and 6); and 
at least one foot acceptor 28,28 engaged with the at least one bar 14,16 (FIG. 8).
Regarding claim 16, Caban discloses a method of performing a core exercise (abstract, FIGS. 1-9), comprising: 
selectively adjusting one or more of: 
a position of one or both of a first bar and a second bar along a front track and a rear track in the transverse direction; 
a first height of a first handle member assembly 46 relative to the first bar 14 (post 48 of each arm support 46 is telescopic and has an adjustable height - Col 3:2-3, FIGS. 1 and 6); 
a second height of a second handle member 46 relative to the second bar 16 (post 48 of each arm support 46 is telescopic and has an adjustable height - Col 3:2-3, FIGS. 1 and 6); 
a first distance of a first foot block 28 from the front track 18 (the slides 28 are adjustable in distance along respective lateral members 14,16 via sliding toward or away from the second end members 20 - Col 2:27-32, FIGS. 1 and 8); and 
a second distance of a second foot block 28 from the front track 18 (the slides 28 are adjustable in distance along respective lateral members 14,16 via sliding toward or away from the second end members 20 - Col 2:27-32, FIGS. 1 and 8); 
engaging a first foot 76 of the user 75 in the first foot block 28 (FIG. 8); 

gripping the first handle member 56 on the first handle bar assembly 46 with a first hand of a user (FIGS. 6 and 8); 
gripping the second handle member 56 of the second handle bar assembly 46 with a second hand of the user (FIGS. 6 and 8); and 
performing a core exercise (FIG. 8).
Regarding claim 20, Caban teaches the method of claim 16, and further discloses wherein the performing of the core exercise is done without any movement of the first foot or second foot of the user (a user is capable of performing an abdominal exercise on the machine by maintaining the slides 28 in the position shown in FIG. 8 without any further sliding movement).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Caban in view of US 4,149,713 (McLeod).

McLeod teaches a machine with an analogous foot acceptor (boot 130) that is slidable on a track (track 16’ - Col 5:40-46, FIGS. 11-12) and that comprises at least one ball and socket attached to the foot acceptor unit 130 operative to provide unlimited axial rotation and unlimited universal radial movement (Col 6:1-7, FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caban’s foot acceptors with the ball and socket system as taught by McLeod in order to allow the user to exercise the tendons and other tissue which envelop the ankle joint while performing other exercises on the machine (McLeod: Col 6:15-22). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caban in view of McLeod as applied to claim 13 above, and further in view of US 3,572,701 (Agamian).
Regarding claim 14, Caban in view of McLeod teach the machine for performing core exercises of claim 13, but Caban does not explicitly disclose wherein the at least one foot acceptor further comprises: at least one strap that spans from a first side to the second side of the at least one foot acceptor operative to hold at least one foot of a user.
Agamian teaches an analogous machine for performing core exercises (abstract, FIG. 1) comprising at least one strap 25 that spans from a first side to the second side of at least one foot acceptor 21 operative to hold at least one foot of a user (Col 2:12-15, FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caban’s foot acceptors with the straps as taught by Agamian in order to prevent the user’s feet from accidentally slipping off the foot acceptors.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Caban in view of McLeod and Agamian.
Regarding claim 18, Caban teaches the method of claim 16, and further discloses where the engaging steps further comprise adjusting a first foot acceptor and adjusting a second foot acceptor (the slides 28 are adjustable in distance along respective lateral members 14,16 via sliding toward or away from the second end members 20 - Col 2:27-32, FIGS. 1 and 8). However, Caban does not explicitly disclose the first and second foot acceptors are each attached to a ball and socket.
McLeod teaches a machine with an analogous foot acceptor (boot 130) that is slidable on a track (track 16’ - Col 5:40-46, FIGS. 11-12) and that comprises at least one ball and socket attached to the foot acceptor unit 130 (Col 6:1-7, FIG. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caban’s foot acceptors with the ball and socket system as taught by McLeod in order to allow the user to exercise the tendons and other tissue which envelop the ankle joint while performing other exercises on the machine (McLeod: Col 6:15-22). 
Caban further does not explicitly disclose the engaging straps further comprise strapping the first foot into the first foot acceptor and strapping the second foot into the second foot acceptor.
Agamian teaches an analogous machine for performing core exercises (abstract, FIG. 1) comprising at least one strap 25 that spans from a first side to the second side of at least one foot acceptor 21 operative to hold at least one foot of a user (Col 2:12-15, FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caban’s foot acceptors with the straps as taught by Agamian in order to prevent the user’s feet from accidentally slipping off the foot acceptors.

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784